DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 12 and 14-17 and addition of claim 34 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 19-27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock (US 2009/0258191) and further in view of Jarmon (US 4,902,326) with evidentiary reference Specialty Materials (Gen 1 Hy-Bor® Prepreg Tape specmaterials.com/hy-bor, accessed 03/2021).
Regarding claim 12, Peacock discloses a heat shrink laminate (reinforcer) comprising at least one shrink film layer and at least one other layer bonded to the shrink film layer the other layer comprising a fibrous layer (0018) and which is 

    PNG
    media_image1.png
    818
    583
    media_image1.png
    Greyscale

Peacock does not disclose the fibrous layer comprising a flat flexible grid work of yarns.
Jarmon, in the analogous field of fiber reinforced parts, discloses multidirectional fibers in a composite article. Here, the fibers are oriented in three or more directions such that they form a grid work of yarns (Fig. 1). Jarmon teaches the fiber reinforcement being available in the form of tapes, cloths, and preforms (column 5, lines 40-45). 

    PNG
    media_image2.png
    170
    272
    media_image2.png
    Greyscale

A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the fibrous layer of Peacock to include a flat and flexible grid work of yarns as taught by Jarmon, to provide high strength and stiffness in three or more directions of the film (column 1, lines 20-25).
Regarding claims 19 and 20, Jarmon discloses the fiber reinforcement including inorganic fibers such as carbon, ceramic and metal (column 5, lines 3-8).
Regarding claim 21, Peacock discloses the outer layers including a fibrous nonwoven fabric web (0018). Jarmon discloses the fiber reinforcement impregnated with glass matrix material (column 1, line 65 through column 2, line 5). Thus in the proposed combination of Peacock in view of Jarmon, the fiber reinforcement will be submerged in, or connected to the fibrous nonwoven fabric web as claimed.
Regarding claims 22 and 23, Peacock discloses the nonwoven fabric including thermoplastic polymers such as polyesters, polyamides, polyethylene, polypropylene and polyurethanes (0043 and 0045).
Regarding claim 24, Peacock discloses the nonwoven layer being connected to the shrinkable layer by carrying out a bonding treatment only at the bond points (0064).
Regarding claim 25, Peacock discloses the bonding processing including thermal bonding (0064).
	Please note, claims 24 and 25 includes product by process language regarding the recitation of “bonding treatment”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Regarding claim 26, Peacock discloses a heat shrink laminate (reinforcer) comprising a second fibrous layer (0070) and which is corrugatable (Fig. 2). The shrink film layer being able to shrink in a direction of shrinkage under the effect of a heat-shrink heat treatment from an initial state to a shrunk state (0066). The fibrous layers and shrinkable layer being connected by intermittent bond points (0021). Bond points 

    PNG
    media_image3.png
    531
    649
    media_image3.png
    Greyscale

Peacock does not disclose the second fibrous layer comprising a grid work of yarns.
Jarmon, in the analogous field of fiber reinforced parts, discloses multidirectional fiber in a composite article. Here, the fibers are oriented in three or more directions such that they form a grid work of yarns (Fig. 1).

Regarding claim 27, Peacock disclose the connection lines of the second fibrous layer are superimposed on the connection lines of the first fibrous layer (Fig. 2).
Regarding claim 34, Peacock teaches that the film maybe uniaxial or bi-axially shrunk and that the film folds are forced in the “z” direction (0021). Thus Peacock teaches shrinkage in one or both of the x- or y-axis.
Jarmon discloses fiber oriented in three or more direction including fibers oriented in alignment with the z-axis, transverse fibers oriented in the y-axis and out-of-plane fibers oriented in the x-axis (column 2, lines 60-67 and Fig. 1).
Given Jarmon discloses fibers which extend in either of the x- or y-axis, and Peacock teaches orientation in the x- or y-axis, the product of Peacock in view of Jarmon will teach yarns which extend along the direction of shrinkage and yarns that extend transversely with respect to the direction of shrinkage.

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Peacock in view of Jarmon as applied to claim 12 above, and further in view of Pesquet et al. (US 2016/0177483).
	Regarding claim 13, Peacock in view of Jarmon disclose the limitations of claim 12 as discussed above. Peacock does not disclose the shrinkable layer comprises shrinkable yarns extending in the direction of shrinkage.

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the shrinkable layer of Peacock to include a plurality of first and second yarns, the second yarns being shrinkable yarns extending in the direction of shrinkage as taught by Pesquet, to achieve controlled release of the tension and internal stresses within the laminate (0049 and 0050).
	Regarding claims 14 and 15, Pesquet discloses the shrinkable yarns being made of synthetic shrinkable polymer that is polyester (0034).
Regarding claims 16 and 17, Pesquet discloses polyester shrinkable yarns (0034). As applicant teaches polyester shrinkable yarns as having a shrinkage temperature of between 100oC and 200oC, preferably 180oC (page 7, lines 1-7), the polyester shrinkable yarns are expected to shrink upon heating at a heat-shrink heat treatment of between 100 and 200oC as claimed in claim 16, and 180oC as claimed in claim 17.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
Regarding claim 18, Pesquet discloses the first plurality of yarns being fiberglass (0032) and the second plurality of yarns having a higher shrinkage than the first plurality of yarns (0034) and the first plurality of yarns being arranged transversely relative to the direction of shrinkage and forming a grid work with the second plurality of yarns (0035).

Response to Arguments
Applicant’s amendments filed 01/20/2021 have been entered. Accordingly, the 35 U.S.C. 112(b) rejection of claims 15-17 are withdrawn.

Applicant’s arguments over Peacock (US 2009/0258191) in view of Jarmon (US 4,902,326) have been fully considered but they are not persuasive.

Applicant argues that the grid work of fibers as claimed in amended claim 12 is flat (i.e., bi-dimensional) and flexible and that the fibers of Jarmon cannot be flexible enough for forming the corrugatable layer as defined in the claim. Further applicant argues that the fibers of Jarmon are impregnated to form a rigidized fiber preform and cannot be curved and flat as claimed.
In re Nievelt, 842 F. 2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather, Jarmon teaches a certain concept, namely a flat and flexible grid work of fibers, thus while not teaching a corrugatable layer extending flat or curved, Jarmon in combination with the primary reference, Peacock, discloses the presently claimed invention. As discussed above, the fiber grid work strengthens and reinforces the layer (column 1, lines 20-25). Thus a person of ordinary skill is motivated to include a fiber grid work as taught in Jarmon in the corrugatable layer of Peacock. As the corrugatable layer of Peacock extends flat along the shrinkable layer in an initial state and portions of the layer are curved in the shrunk state (see Fig. 1), the limitations of the claimed invention are met by the combination of Peacock in view of Jarmon.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781